Citation Nr: 9912124	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a disability of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.  

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Medical & Regional 
Office Center (hereafter the RO) in Fort Harrison, Montana.  
In May 1996, the Board remanded the case to the RO for 
further development.  The case has recently been returned to 
the Board for appellate consideration.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a back 
disability is not supported by cognizable evidence showing 
the claim is plausible or capable of substantiation as there 
is no competent evidence linking any a current back 
disability to scoliosis reported at separation from service.

2.  The claim of entitlement to service connection for a 
disability of the feet is not supported by cognizable 
evidence showing the claim is plausible or capable of 
substantiation as there is no competent evidence confirming a 
skin disability of the feet at this time linked to service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claims of entitlement to service connection for a 
disability of the feet is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that the veteran submitted a claim for VA 
dental benefits in the mid 1950's.  His claim for VA pension 
benefits in 1976 noted arthritis of the spine and other 
disorders since late 1974.  In 1992 he submitted his initial 
VA application for disability compensation for a back injury 
in 1952 with treatment in service and thereafter in 1960, 
1984 and 1991 and heat blisters of the feet for which he 
reported ongoing treatment since 1951.  

The veteran's service medical records show a normal spine and 
feet were reported on an October 1950 medical examination for 
entry into service.  A chest X-ray in December 1950 was 
reported as normal and left heel tenderness was reported in 
May 1951.  On a medical examination in 1953 for separation 
from service the spine was found to be abnormal with 
asymptomatic scoliosis reported.  The clinical examination 
showed the skin and feet were reported as normal.  It was 
noted in the examination summary of defects and diagnoses 
that the veteran had no significant abnormality.  The 
examination record also reported no significant interval 
history.  The service medical records included a chest X-ray 
dated in January 1954 that reported no pertinent abnormality.

VA medical records show the veteran was hospitalized in 
September 1959 for abdominal pain and that a physical 
examination reported clear skin and no limitation of motion 
or deformity of the back or extremities.  He was readmitted 
later in 1959 after he sustained multiple fractures in an 
automobile accident and the record does not report any 
findings regarding the back or the skin of the feet.  The 
skin in general was described as pale and dry.  Follow up 
admissions for fracture residuals in 1960 are also 
pertinently unremarkable.  

The VA medical records show the veteran was hospitalized for 
approximately three months in mid 1963 after he sustained a 
fracture of the right tibia and the record reports a negative 
back and normal skin except for right heel decubitus ulcer 
from a cast.  A VA hospitalization in 1968 is also 
pertinently unremarkable noting a callosity of the right 
heel.  An outpatient treatment report in 1976 noted arthritis 
of the spine since 1974.

The record of private hospitalization in 1975 and 1976 does 
not mention scoliosis in reporting a history of back injury 
in 1963.  The records include reference to a right heel 
callus.  

VA medical records report during the veteran's 
hospitalizations in March and May 1975 that show during the 
May admission a 12-year history of right heel callus.  A 
readmission in late 1975 reported a right heel graft and 
marked bilateral pes cavus.  During readmission in 1976, back 
pain after a 1963 injury of the tibia is reported, as is 
right heel pain.  The report of his hospitalization in 1977 
shows normal skin and low back pian.  In January 1981 acute 
back strain post laminectomy 10 years earlier was reported.  
The records of hospitalizations from April 1981 through June 
1984 report chronic low back pian and are unremarkable for 
the skin of the feet.  

VA outpatient treatment records show in July 1984 the veteran 
reported a recurrent skin problem of the right foot with 
exacerbation during the summer.  The examiner reported 
itching, blistering exfoliative dermatitis of the soles of 
both feet that was a recurrent condition since 1951 in the 
service.  The diagnosis was exfoliative mycotic dermatitis.  
The report of VA hospitalization in December 1984 is 
unremarkable regarding the skin of the feet.  The reports of 
VA hospitalization from February 1985 through March 1992 show 
references to chronic low back pian, degenerative 
arthritis/joint disease of the lumbar spine and include no 
reported skin disorder of the feet.  The March 1992 report 
mentioned decreased sensation of the feet.  The 
contemporaneous VA outpatient treatment records though mid 
1996 also report chronic low back pain but no skin disorder 
of the feet is mentioned other than in July 1984 as 
previously reported.  A social worker in 1993 reported the 
veteran's recollections of skin problems with his feet and 
back problems. 

The claims file includes numerous lay statements submitted in 
1993 from his spouse, family members and others who recalled 
the veteran's problem with his feet and his back since 
service.  

At a May 1993 RO hearing, the veteran recalled that he did 
not have a back problem noted when he entered service and 
that he received an X-ray of the back after maneuvers.  He 
recalled that in 1951 he had blisters on his feet and went on 
sick call for blood poisoning.  The veteran recalled that he 
saw physicians immediately after service.  A report of 
contact in August 1993 indicated that treatment records 
mentioned at the hearing were sought but could not be 
obtained available.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for arthritis although not 
otherwise established as incurred in service if manifested to 
a compensable degree within 1 year from the date of 
separation from service provided the period of service and 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309 (1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claims for service connection for a back 
disorder and a skin disorder are not well grounded and must 
be denied.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim, that 
is, a claim that is plausible.  In view of the evidence, the 
Board finds that the veteran has not met this initial burden 
and that as a result there is no further duty to assist the 
veteran in regard to the development of his claim.  The Board 
in remanding the case sought to ensure the veteran was 
afforded due process in view of the information in the 
service medical records that were available, his hearing 
testimony and lay recollections.  

The Board in 1998 may have given an indication or impression 
that the claims were well grounded by indicating the 
potential for well grounded claims existed.  However, there 
was evidence mentioned that would reasonably have been viewed 
as probative in the determination of well groundedness.  An 
examination was not asked for at the time as this would be 
viewed as according more consideration than was due in the 
preliminary development under the circumstances.  

The RO did complete the actions requested and the Board has 
not been alerted to evidence probative in the determination 
of a well grounded claim that is likely available but that 
has not as yet been obtained.  Such evidence has not been 
reported since notice was given to the veteran and his 
representative in January 1999 that the appeal was being 
returned to the Board.  Therefore, the Board finds that no 
additional assistance is required at this time. 

In connection with the development of the claim, the Board 
observes that the RO has obtained copies of numerous post 
service VA medical records and has made a diligent effort to 
obtain an adequate record.  The records that have been 
obtained are comprehensive and appear to cover a long period 
of post service treatment.  The National Personnel Records 
Center in late 1998 advised VA that information provided by 
the veteran in 1998 to assist in a search for additional 
service medical records was too vague.  The veteran was 
advised of this in a supplemental statement of the case 
issued in November 1998.  In December 1998 correspondence he 
informed the RO that he had nothing further to add to his 
claim and wished that it would be expedited to the Board.  
Stegall v. West, 11 Vet. App. 268 (1998); Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).

In summary, the veteran asserted that he developed a chronic 
back disorder due to physical strain associated with military 
during active duty and that since scoliosis was not noted 
when he was medically examined before entering the service or 
on the entrance examination that, in essence, it was acquired 
in service or aggravated in service and that thereafter 
treatment was given for ongoing back symptoms of scoliosis 
and additional back disorders stemming from injury in active 
duty. Regarding the feet he asserted, in essence, that he 
developed a bilateral foot disorder manifested by blisters 
during active duty while operating heavy machinery and that 
the symptoms have persisted since separation from service.

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Where the determinative issue involves causation or a medical 
diagnosis, as is the case in the veteran's claim, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board finds that the evidence is not sufficient to well 
ground the claim under the principles established in Savage 
v. Gober, 10 Vet. App. 488, 498 (1997), as the veteran was 
found with asymptomatic scoliosis at separation and normal 
skin but the clinical evaluations that report degenerative 
disease of the lumbar spine do not confirm scoliosis and 
there is a significant period of years without medical 
evidence of symptoms for the feet that the veteran claims 
affected the skin of the feet since service though reported 
on one occasion initially several decades after service, lay 
observation is not sufficient.

Consequently, the veteran's lay assertions, provided in 
writing and testimony, cannot constitute cognizable evidence, 
and as cognizable evidence is necessary for a well-grounded 
claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), his 
lay assertions on a matter of medical causation, etiology or 
diagnosis would not be entitled to any favorable presumption 
in the well-grounded determination.  

There has been no medical opinion offered that the veteran 
currently has a skin disorder of the feet linked to service 
or a disability of the spine linked to service. Regarding a 
disorder of the feet that the veteran claims as a skin 
disorder, the statement of a VA examiner in 1984 relied on by 
the veteran is entitled to no greater probative weight than 
the evidence upon which it was based as it was undoubtedly 
the product of relied on history provided by the veteran.  It 
appears that the claim is controlled by the decision in 
Grover v. West, 11 Vet. App. 109, 112 (1999), affirming 
LeShore v. Brown, 8 Vet. App. 406 (1995) in holding that self 
reported history unenhanced by additional comment does not 
constitute competent medical evidence.

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
diagnosis or causation, Grivois, the veteran's lay opinion is 
an insufficient basis to find his claim well grounded.  
Espiritu.  Accordingly, as a well-grounded claims must be 
supported by competent evidence, not merely allegations, 
Tirpak, the veteran's claims for service connection must be 
denied as not well grounded.

Significant is the absence of medical evidence of a currently 
existing skin disorder of the feet.  In essence, a critical 
element missing is a current diagnosis of such a disorder 
that in this case requires medical evidence to well ground 
the claim.  The veteran's assertions regarding the history of 
skin disorder of the feet are noted but alone are not of 
sufficient evidentiary value to well ground the claim as 
currently existing disability is not shown.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The Board must 
observe that a skin disorder of the feet has not been 
reported in medical records that cover several decades of 
medical treatment after service.  The singular reference in 
mid 1984 is not supplemented with medical evidence of the 
disorder currently. 

Regarding a back disorder the Board has noted the reference 
to asymptomatic scoliosis on the veteran's separation medical 
examination.  However, the Board is unable to overlook the 
extensive record of medical treatment that does not report 
any back disorder after service linked to scoliosis.  There 
is a well-documented history of lower back problems after 
service that in the history reported are not associated with 
scoliosis.  Nor does the record include competent evidence 
linking arthritis of the spine to service.

The Board considered and denied the veteran's claim on a 
different ground from the RO, but the appellant has not been 
prejudiced by the decision.  The adjudication by the RO 
accorded the appellant greater consideration than his claim 
in fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In determining the claim is not well 
grounded rather than denying the claim on the merits, the 
veteran has a lower burden to overcome in the event he should 
seek to reassert his claim should he obtain probative medical 
evidence.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
or likely available that would well ground the claim for 
service connection for a back disorder or a bilateral foot 
disorder, specified as a skin disorder of the feet.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a back disability, the 
appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a disability of the 
feet, the appeal is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

